DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election with traverse of Group I (Invention I) in the reply filed on 12/14/2021 is acknowledged.  The arguments have been considered but are not persuasive because the combination of references in the rejection of the claims under 35 U.S.C. 103 stated below teach the modified polypeptide having citrate synthase activity.
Claims 5 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-4 and 6-10 are under consideration in this Office Action.



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

#.	Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) 
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with polypeptides having any attentuated citrate synthase activity.
The specification as originally filed discloses a modified polypeptide comprising the amino acid sequence of SEQ ID NO: 1 wherein the 241st amino acid in the amino acid sequence of SEQ ID NO: 1, asparagine, is substituted with threonine, and said modified polypeptide has attenuated citrate synthase activity compared to the wild-type citrate synthase comprising the amino acid sequence of SEQ ID NO: 1. 
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of modified polypeptides having any citrate synthase activity wherein the 241st amino acid in the amino acid sequence of SEQ ID NO: 1 is substituted with another amino acid, and genus of microorganisms of the genus Corynebacterium comprising the modified polypeptide.  
Amending the claims to recite that a modified polypeptide comprising the amino acid sequence of SEQ ID NO: 1 wherein the 241st amino acid in the amino acid of SEQ ID NO: 1 is substituted with another amino acid and said modified polypeptide has attenuated citrate synthase activity compared to the wild-type citrate synthase comprising the amino acid sequence of SEQ ID NO: 1 would aid in overcoming the rejection.



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Accession P42457 (01-NOV-1995; reference of record) in view of Li et al.  (Biotechnol Bioeng. 2014 Jul;111(7):1273-87. Epub 2014 May 6; reference of record), US20090280542 (11/12/2009; PTO 892), US20070122887 (05/31/2007; PTO 892).

Accession P42457 (01-NOV-1995; PTO 892) teach the Corynebacterium glutamicum citrate synthase comprising the amino acid sequence of SEQ ID NO: 1 of the instant application (see attached record).  The teachings of the reference differ from the claims in that the citrate synthase does not comprise an amino acid sequence wherein the 241st amino acid in the amino acid sequence of SEQ ID NO: 1, asparagine, is substituted with another amino acid.

Li et al.  (Biotechnol Bioeng. 2014 Jul;111(7):1273-87. Epub 2014 May 6; PTO 892) teach protein engineering strategies for making improved enzymes and enzymes with new activities including structure-guided protein design, computational design, and the use of novel scaffolding and compartmentalization techniques; and applications including improving production of biofuels using enzymes with altered cofactor specificity, production of high-value chiral compounds by enzymes with tailored substrate specificities, and accelerated cellulose degradation via multi-enzyme scaffold assemblies  (see entire publication especially pages 1274-85 and Figures 1-4).  

US20090280542 teaches an isolated polynucleotide encodes a polypeptide comprising the amino acid sequence of SEQ ID NO: 2, with the L-aspartic acid at position 5 of the amino acid sequence replaced by another proteinogenic amino acid, and possesses citrate synthase 

US20070122887 teaches citrate synthase variant RXA02175W and RXA02175E having substitution mutations of the wild-type amino acids with other amino acids (see entire publication and claims especially Table 1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the references to arrive at the claimed invention by modifying the citrate synthase to have a substitution of the asparagine at position 241 of SEQ ID NO: 1 with another amino acid such as threonine, serine, or tyrosine employing the teachings of Li et al.; and transforming the Corynebacterium glutamicum of US20090280542 to express the modified citrate synthase.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a modified citrate synthase having attenuated citrate synthase activity compared to the wild-type citrate synthase, and a transformed Corynebacterium glutamicum comprising the modified citrate synthase which can be used to produce amino acids such as lysine.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because genetically modifying citrate synthase and transfmring Corynebacterium glutamicum to express enzymes to produce a desired product including amino acids are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Conclusion



7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652